Mr. Justice Waterman delivered the opinion of the court. A servant is bound to exercise ordinary care for his own safety; he must notice dangers which are apparent but he need not hunt for hidden perils. The master is bound to exercise reasonable care to provide reasonably safe appliances for the use of his servant and a reasonably safe place for the doing of his work. The servant has a right to rely upon the discharge by the master of this duty. When a servant is commanded, by one having a right to give him orders, to do an act obviously attended with danger, he has a right to believe that the master has exercised reasonable care to make the act reasonably safe, and that it is not attended with hidden perils of which the master has notice. So far as noticing danger is concerned, it is the duty of the master to with reasonable diligence look for it — that of the servant to see that which is obvious. The master should, to a reasonable extent, watch for and find that not necessarily obvious, while the servant can not overlook the apparent. If ordered to do a particular thing the servant has a right to assume that he will not be unnecessarily exposed to perils, and he may rely upon the implied assurance that there is no unnecessary danger. Anderson Pressed Brick Co. v. Sobkowiak, 148 Ill. 573; Illinois Steel Co. v. Schymanowski, 59 Ill. App. 32, 162 Ill. 447; Chicago Edison Co. v. Mary Moren, 86 Ill. App. 152; 185 Ill. 575. In the present case there was evidence tending to show that the timber made use of was improperly placed by the superior of appellant and that as a consequence it split, letting the engine fall upon appellant, who was then doing what he had been directed. The attention of the foreman had been called to the improper position of the timber, but he paid no attention to the warning and ordered appellant to the place where he was injured. There was evidence tending to show a failure upon the part of appellee to use reasonable diligence to make the appliances with which and the place in which appellant worked reasonably safe, and that in consequence thereof he was injured. The evidence did not present a case, merely, of an injury from a peril that could not, with reasonable care, have been ascertained, nor of one in which there was no evidence from which the jury could have found any such negligence as was charged in the declaration. The judgment of the Superior Court is reversed and the cause remanded.